Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 06/23/2022 have been fully considered. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, 9, 10 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 19 of U.S. Patent No.10,732,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16/983,172) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 10,732,402 or what would have been obvious to one of ordinary skill in the art at the time the invention was made.
	Claim 2 of U.S. Patent 10,732,402 discloses an arrangement comprising an optical element comprising an optical element body having a front side and a rear side opposite the front side, an optical surface being on the front side of the optical element body; a piezoelectric device comprising a first electrode and a piezoelectric element; an electrode carrier unit separate from the optical element body; and a second electrode located on the electrode carrier unit, wherein: the first electrode is located on the front side of the optical element body; the piezoelectric element defines a piezoelectric section of the optical element body and the first electrode is configured to cooperate with the piezoelectric element and the second electrode when the second electrode is located on the rear side of the optical element body and the piezoelectric element is located between the first and second electrodes, wherein at least one of the following holds: the first electrode is between the optical surface and the piezoelectric section; the first electrode is between the optical surface and the optical element body; the first electrode comprises a layer of electrically conductive material on at least one member selected from the group consisting of the optical element body and the piezoelectric section; the optical surface comprises a reflective layer on the first electrode; and at least a part of the optical surface comprises a surface of the first electrode which obviously imparts the reflective layer being disposed directed on the first electrode and the electrode carrier unit being located adjacent the rear surface of the optical element body.
Claim 19 of U.S. Patent 10,732,402 discloses a method of supporting a first electrode, a second electrode and a piezoelectric element of a piezoelectric device of an arrangement, which comprises an optical element comprising an optical element body carrying an optical surface on a front side of the optical element body, the method comprising: locating the second electrode on a rear side of the optical element body, the rear side of the optical element body being opposite the front side of the optical element body; locating the piezoelectric element between the first and second electrodes; locating the first electrode on the front side of the optical element body; forming the at least one piezoelectric element by at least one piezoelectric section of the optical element body; and locating the second electrode on an electrode carrier unit separate from the optical element body, wherein at least one of the following holds: the first electrode is between the optical surface and the piezoelectric section; the first electrode is between the optical surface and the optical element body; the first electrode comprises a layer of electrically conductive material on at least one member selected from the group consisting of the optical element body and the piezoelectric section; the optical surface comprises a reflective layer on the first electrode, and at least a part of the optical surface comprises a surface of the first electrode which obviously imparts the reflective layer being disposed directed on the first electrode and the electrode carrier unit being located adjacent the rear surface of the optical element body.
5. 	Claims 3-8, 11-24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 9-16 are objected to because of the following informalities:  
In claim 9, line 2, the language “electrodie” should be changed to read --electrode--.
In claim 14, line 5, the language “electrodea” should be changed to read --electrodes--.
Appropriate correction is required.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
September 23, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872